Plaintiffs in error brought an action against defendants in error *Page 341 
to try the title to 640 acres of land in Montgomery County, being section 11, patented by the State of Texas to the Washington County Railroad Company.
Plaintiffs in error, having introduced in evidence a patent to the land from the State to the Washington County Railroad Company, or its assigns, dated April 3, 1877, offered in evidence a certified copy of a deed, dated March 7, 1862, to the land certificate on which the patent issued, from the Washington County Railroad Company to G.R. Healy, which was signed by "J.W. McDade, Prest." and by "A.G. Compton, Secty.," and which was filed for record March 22, 1862, and recorded March 24, 1862. The certified copy disclosed a circular scroll to the left of the signature at the end of the deed, and it was proven that the scroll appeared in like manner on the deed record. The certified copy had been filed among the papers of the suit for more than three days, and due notice of its filing had been given, and plaintiffs in error had caused to be filed an affidavit of loss of the original deed.
The defendants in error objected to the admission in evidence of the certified copy of the deed on grounds which may be summarized as follows:
First. That the deed was invalid to convey the title of the railroad company, because it did not bear the company's seal, and no authority for its execution was shown from the board of directors or other governing board of the company.
Second. That the certified copy was not admissible as a copy of a deed duly recorded, because the deed, being without the seal of the railroad company, was not properly authenticated for record, and, because the defendants in error having filed an affidavit charging that the original was forged, the certified copy was not admissible without proving the execution of the original, in the absence of evidence that the deed had been so acted on as to furnish corroboration of its genuineness.
The trial court sustained the objections and refused to admit the certified copy in evidence; and excluded evidence that plaintiffs in error were the heirs of G.R. Healy, the grantee in the deed. The trial court thereupon instructed a verdict for defendants in error.
The Honorable Court of Civil Appeals at Galveston affirmed the trial court's judgment, deciding that there was no error in excluding the certified copy of the deed, because there was no proof of authority from the railroad company to its president and secretary for the execution of the deed, and because there was no proof that the grantee or his heirs had asserted any claim under the deed. 181 S.W. 831.
The principal question for our determination is as to the correctness of the conclusion that there was no error in refusing to admit *Page 342 
in evidence the certified copy of the deed, which was an essential link in the title of plaintiffs in error.
The special act of the Legislature for the incorporation of the Washington County Railroad Company, with power to construct and operate a railroad, provided that "all conveyances and contracts executed in writing, signed by the President and countersigned by the Treasurer, or any other officer duly authorized by the directors, under the seal of the company, and in pursuance of a vote of the directors shall be valid and binding." 4 Gammel's Laws of Texas, page 349.
The Act of February 2, 1858, which dispensed with the necessity for scrolls or private seals, to give validity to conveyances and other written instruments, excepted from its operation such conveyances or other instruments as might be made by corporations. Article 5087, Paschal's Digest.
The Act of 1905 provided that all conveyances theretofore made by a corporation by deed, sealed with the common seal of the corporation, and signed by the president or presiding member or trustee of the corporation, or in common form without seal by its attorney in fact, where the instrument constituting the attorney in fact had been executed in the manner mentioned, should be held valid in so far as regards the manner of their execution. Article 1173 Vernon's Sayles' Texas Civil Statutes.
Beyond any doubt a deed from Washington County Railroad Company under its corporate seal and signed by its president and secretary, was in the form required to pass the Company's title, under the special act creating the corporation and the general law.
We cannot sustain the contention that the certified copy offered in evidence failed to disclose that the deed to Healy was under seal. The copy does not reasonably admit of any other interpretation than that the deed bore the seal of the corporation. The scroll which the clerk put on the record to the left of the signatures to the deed was a proper representation of the corporate seal and as clearly shows its presence on the original instrument as would the word "Seal" or the letters "L.S." The United States Supreme Court made the observation that one would not expect to find an impression where a seal had been copied, but "merely a scroll, representing the original seal." Railway v. Hooper, 160 U.S. 519, 40 L.Ed., 519. With our law dispensing with individual seals and requiring corporate seals, we could not presume otherwise than that the seal attached was that of the corporation instead of the individuals, whose signatures were appended to the deed.
The seal was prima facie evidence that the deed was the duly authorized act of the railroad company. It implied that the board of directors had empowered the president and secretary to make the very sale and transfer which was evidenced by the instrument on *Page 343 
which it was impressed. Catlett v. Starr, 70 Tex. 489;7 S.W. 844; 489; Dallard v. Carmichael, 83 Tex. 367
[83 Tex. 367], 18 S.W. 734; Quinlan v. H.  T.C. Ry. Co.,89 Tex. 380, 34 S.W. 738; 3 Cook on Corporations, sec. 722, and note 1.
Thompson says: "It (the seal) is presumptive or prima facie
evidence that the deed is the deed of the corporation, and that the officers who signed, sealed, and acknowleged it were duly authorized so to do, and the instrument is therefore admissible in evidence, if otherwise relevant. In other words, the seal carries with it prima facie evidence of the assent of thecorporation to the deed." 4 Thompson on Corporations, sec. 5105.
It is to be noted that the presumption that the deed of a corporation, signed by the president, under the corporate seal, is authorized, may be overcome by proof, as was done in the case of Fitzhugh v. Franco-Texas Land Co., 81 Tex. 311,16 S.W. 1078. The deed here tendered in evidence was attacked by no extrinsic evidence. It was presumptively the act of the corporation, and it carried on its face that which entitled it, in the absence of opposing proof, to be regarded as the binding act and deed of the railroad company.
Under the express language of the Act of April 6, 1861, as supplemented by the Act of January 14, 1862, the deed was regularly authenticated for record. The language of the act was "that when any deed, transfer, or other instrument of writing, executed by the president of any railroad company, which has or may be incorporated by the laws of this State, shall be attested by the seal of said company, it shall be considered sufficiently authenicated to authorize the clerk of the County Court to record the same." 5 Gammel's Laws of Texas, pp. 373, 501.
Hence, the certified copy was that of a deed duly recorded for more than thirty years. Defendants in error insist that to render such a certified copy admissible in evidence, against an affidavit charging the original to be forged, it must be accompanied by some corroborative proof of the genuineness of the original.
The making and filing of the affidavit of forgery did not deprive plaintiffs in error of the right, expressly conferred by article 3700 of the Revised Statutes, to have "a certified copy of the record . . . admitted in evidence in like manner as the original could be," on filing proper affidavit of loss of, or inability to procure, the original deed, and after proper filing and notice of filing of the certified copy.
An original deed is admissible in evidence as an ancient instrument, when the following requirements are satisfied: first, when it comes from the proper custody; second, when it is free from suspicion; and third, when it is shown to have been in existence more than thirty years. *Page 344 
The decision in Ammons v. Dwyer, 78 Tex. 649, 15 S.W. 1049, to 651, established the rule that when the foregoing requirements are fulfilled, it is not necessary, in order to secure the admission of the ancient deed, to go on and adduce other proof in corroboration of the deed's genuineness, such as possession or claim thereunder. The rule, as laid down in Ammons v. Dwyer, supra, has been frequently and properly followed. Holt v. Maverick, 5 Texas Civ. App. 650[5 Tex. Civ. App. 650],23 S.W. 752; Kennard v. Withrow, 28 S.W. 227; Timmony v. Burns, 42 S.W. 134; Woodward v. Keck, 97 S.W. 854.
Since the original deed would have been admissible, on its production from proper custody, free from anything suspicious on its face, on proof of its existence for more than thirty years, we think no sufficient reason can be given for refusing to admit in like manner the certified copy, offered by plaintiffs in error.
Coming from proper custody tends to establish the genuineness of a written instrument: first, because possession of the instrument by those claiming thereunder indicates that it was actually delivered to the grantee; and, second, because care taken to preserve an instrument indicates that it had real value. The prompt registration of an instrument cannot be held less efficacious in these respects than production from proper custody. As said by Chief Justice Stayton, in Holmes v. Coryell,58 Tex. 688: "The fact that it was recorded raises the presumption that it was delivered." And, it would be hard to adduce better evidence of care to have and keep an instrument available as a muniment of title than that afforded by its registration.
With an original deed lost, a certified copy is the best evidence of what was disclosed on the face of the deed, and when a certified copy discloses no notation by the recorder or anything else to excite suspicion, no other presumption would be warranted than that the deed exhibited "an honest face," and thus the test is met that the certified copy is of an instrument free from suspicion.
The record of a deed affords conclusive evidence of its existence at the date of its registration. Hence, the certified copy from a record made more than thirty years before the trial shows beyond question the deed's existence for the period requisite to make it an ancient instrument.
So, we hold that where an instrument was duly recorded soon after its date and has remained of record for more than thirty years, and where nothing is disclosed upon its face, as recorded, to impeach its genuineness, article 3700 of the Revised Statutes requires that a certified copy thereof be admitted in evidence, under the statutory affidavit, filing and notice of filing, without the necessity of further proof of the original's execution or genuineness.
This is in accord with the conclusion announced by this court in Brown v. Simpson's Heirs, 67 Tex. 231, 2 S.W. 646. For, it is there declared that "a record of an instrument properly registered *Page 345 
for thirty years, having been made upon acknowledgment of the grantor, or by proof of one of the subscribing witnesses, before an officer charged with the duty of taking such acknowledgment or proof, would seem to possess a higher degree of authenticity than an original deed offered as an ancient document at common law, upon which no such acknowledgment or proof appeared.
. . . If the record had been shown by any competent evidence to have been made more than thirty years before the trial, then there would have been evidence of an ancient document, with the corroborative proof derived from the certificate of acknowledgment, and we would have had a case we think covered by the statute cited. . . . In order for the copy to take the place of the original when the latter is lost, the registration must be shown to be ancient, just as the deed must appear to be ancient, when the deed itself is offered." Of course, it can make no difference that another method than acknowledgment by the grantor or proof by a witness was used to authenticate a deed. The deed here offered, being that of a corporation executed by the president, was required to be authenticated, not by acknowledgment or proof, but by the seal of the corporation. The gist of the decision in Brown v. Simpson's Heirs, supra, is that no further proof of the original's genuineness should be exacted, to render admissible a certified copy of a deed duly recorded for more than thirty years, unimpeached by anything appearing on the face of the record, than is furnished by the deed's authentication for record and by the ancient record. See also Holmes v. Coryell, 58 Tex. 687; Galveston, H. 
S.A. Ry. Co. v. Stealey, 66 Tex. 470,1 S.W. 186; Schunior v. Russell, 83 Tex. 95,18 S.W. 484; Wacaser v. Savings Bank, 172 S.W. 738.
The trial court should have admitted the certified copy in evidence, and should not have directed a verdict for defendants in error on the evidence introduced by the plaintiffs in error.
The judgments of the District Court and of the Court of Civil Appeals are reversed, and the cause is remanded to the District Court for a new trial.
Reversed and remanded.